Citation Nr: 1730054	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  07-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This November 2005 rating decision granted service connection for superficial scar from head injury, assigning a noncompensable rating, and denied service connection for hearing loss, tinnitus, posttraumatic stress disorder (PTSD), and a depression and anxiety condition.  In August 2006, the Veteran filed a notice of disagreement with the denials of service connection for hearing loss, tinnitus, PTSD, and depression and anxiety condition.  The RO issued a statement of the case in July 2007.  The Veteran then perfected his appeal on these issues with an August 2007 VA Form 9.

A January 2008 rating decision continued the noncompensable rating for superficial scar from head injury and denied service connection for diabetes.  The Veteran filed a January 2008 notice of disagreement with that rating decision and the RO issued a statement of the case in October 2008.  The Veteran then perfected his appeal with an October 2008 VA Form 9.

In July 2011, the Board denied the Veteran's claim for a compensable rating for superficial scar from head injury and remanded the issues of entitlement to service connection for diabetes mellitus, hearing loss, tinnitus, PTSD, and an acquired psychiatric disorder for further development.

In June 2013, the Board denied the Veteran's claim of service connection for diabetes mellitus and remanded the issues of entitlement to service connection for hearing loss, tinnitus, PTSD, and an acquired psychiatric disorder for further development.

In April 2014, the Board denied the Veteran's claim of service connection for PTSD and remanded the issues of entitlement to service connection for hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD for further development.

In April 2015, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD and remanded the issues of entitlement to service connection for hearing loss and tinnitus for further development.  

The Veteran appealed the April 2015 Board decision's denial of service connection for an acquired psychiatric disorder other than PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the April 2015 decision, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) to the Board for action consistent with the terms of the JMR.  

In May 2016, the Board granted service connection for an acquired psychiatric disorder other than PTSD and denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that decision's denials of service connection for bilateral hearing loss and tinnitus to the Court.  In February 2017 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2016 decision insofar as it denied service connection for bilateral hearing loss and tinnitus, and remanded these issues to the Board for action consistent with the terms of the JMR.  

The grant of service connection for an acquired psychiatric disorder other than PTSD was effectuated in a May 2016 rating decision that granted service connection for acquired psychiatric disorder, diagnosed as dysthymic disorder.  This represents a full grant of the benefit sought on appeal with regard to the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD and it is no longer before the Board.

Thus, the remaining issues on appeal are service connection for bilateral hearing loss and tinnitus only, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran has undergone VA audiologic examinations in April 2010, June 2014, and August 2015 in conjunction with his current claim.  The April 2010 and August 2010 examinations, as well as the July 2010 and September 2013 addendum opinions, were performed by D.T.  The June 2014 examination was performed by R.I.  The audiometric findings at the time of all of these examinations show sufficient hearing loss for VA compensation purposes.

In his September 2013 addendum, the April 2010 examiner found that the Veteran's hearing loss was not the result of acoustic trauma in service.  In doing so, he found that the Veteran's post-service audiometric test results in February 1989 showed normal hearing.  The February 1989 audiometric test results show puretone thresholds in the right ear at 500, 1000, 2000, and 4000 Hz were 5, 0, 10, and 10 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, and 4000 Hz were 5, 5, 5, and 40 dB respectively.  While this is sufficient to showing left ear hearing loss for VA compensation purposes, this examiner found that the American Medical Association Formula for hearing disability calculation did not consider hearing loss at 4000 Hz to be a disability.  As this is a claim for VA compensation, the VA definition of hearing loss, and not the American Medical Association Formula, prevails.

The April 2014 Board remand instructed VA to schedule the Veteran for additional VA examination by a different examiner than April 2010 and September 2013 to determine the nature and etiology of his claimed hearing loss and tinnitus disabilities.  Thus, the Veteran was provided another VA audiologic examination in June 2014 by R.I.

In the April 2015 Board remand, the Board found that the June 204 opinion was inadequate because it did not provide an adequate opinion as to whether the hearing loss and tinnitus identified after service were related to a disease or injury in service or to the Veteran's reported symptomatology.

The February 2017 JMR notes that D.T. provided an August 2015 VA examination and again failed to accept the Board's finding that the February 1989 test results show left ear hearing loss.  As such, this opinion is likewise inadequate.

Additionally, in a March 2016 brief, the Veteran's representative noted recent medical treatise evidence suggesting that early noise exposure can contribute to hearing loss later in life; notably a May 2015 article in the Journal of Neuroscience entitled "Aging after Noise Exposure: Acceleration of Cochlear Synaptopathy in 'Recovered' Ears" by K. Fernandez, P. Jeffers, K. Lall, M. Liberman, S. Kujawa.  Additionally, the Veteran's representative cited similar older articles from this journal.  As such, the new VA examination should consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination by an examiner who has not previously examined him to determine the nature and etiology of the Veteran's current hearing loss and tinnitus.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral hearing loss and tinnitus are the result of noise exposure or other injury or disease in active service.

For the purposes of this examination the examiner is instructed to interpret this poorly legible audiometric result from February 1989 for the 4000Hz level of the left ear as 40, which constitutes left ear hearing loss for VA compensation purposes.

The examiner is also instructed to specifically address the Veteran's lay contentions and the Journal of Neuroscience articles referenced by the Veteran's representative that suggests that early noise exposure can contribute to hearing loss later in life.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

2.  Thereafter, readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If any of the benefits sought are not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

